 
 
 


Exhibit 10.16


FIRST AMENDMENT TO RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “First Amendment”)
is made effective as of the 1st day of January 2012, by and between OLD LINE
BANK, a Maryland-chartered commercial bank (the “Bank” or “Employer”) and
CHRISTINE M. RUSH (the “Employee”).  This First Amendment amends in certain
respects that certain Executive Employment Agreement dated January 28, 2011,
between the Bank and Employee, (the “Original Agreement”).


1.  
Capitalized Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Original Agreement.



2.  
Amendments.  The Original Agreement is hereby amended by deleting the first
sentence of Section 3(A) in its entirety and replacing said sentence with the
following:



“The Employee’s salary under this Agreement shall be $204,000 per annum, payable
on a bi-weekly basis.”


All of the provisions of the Original Agreement are incorporated herein by
reference and shall remain and continue in full force and effect as amended by
this First Amendment.


3.  
Counterparts.  The Amendment may be executed in any number of counterparts, each
of which shall be considered an original for all purposes but all of which shall
together constitute one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment,
under seal, as of March 5, 2012, effective as of January 1, 2012.


WITNESS/ATTEST:
OLD LINE BANK
   
/s/ James W. Cornelsen
By:  /s/ Charles A. Bongar, Jr.        (SEAL)
 
Name: Charles A. Bongar, Jr.
 
Title: Chairman of Compensation Committee
           
WITNESS:
     
/s/ James W. Cornelsen
/s/Christine M. Rush          (SEAL)
 
CHRISTINE M. RUSH


 
 
 
 
 

--------------------------------------------------------------------------------